        CASE 0:20-cv-00520-JRT-HB Document 1 Filed 02/14/20 Page 1 of 11




                            UNITEDSTATESDISTRICTCOURT
                                  STATE OF MINNESOTA




DonaldsonV. Lawhead,Tammara D.                     Civil File No:
Lawheadand BrandonV. Lawhead,

       Plaintiffs,

vs.                                                COMPLAINT


The LawOfficesofJosqphMartin Carasso
andJosephMartin Carasso,individually

       Defendants.




                                NATURE OF THE ACTION

       Thisis anactionbroughtbyDonaldsonV. Lawhead,TammaraD. LawheadandBrandonV.

Lawhead ("The Lawheads") against The Law Office ofJoseph Martin Carasso and Joseph Martin

Carasso ("Carasso"), who acted as an attorney for the Lawheads after the death of Michael Blair

Lawhead("Decedent"),sonofDonaldsonandTammara, andbrotherto Brandon.Almost all ofthe

transactions, andrepresentations between Carasso andtheLawheadsoccurred, atleast inpart, in the

State of Minnesota.

       Carasso's advicewasnegligent, careless, reckless, andirresponsible, whichculminated in

the Lawheads being fined by the decedent's COOP, and sued, which caused significant damages.
        CASE 0:20-cv-00520-JRT-HB Document 1 Filed 02/14/20 Page 2 of 11




Carassofailedto advisethe Lawheadsto tendertheir claimsto insurance,whena claimwasmade,

which caused further damages. Carasso breached his fiduciary duties to the Lawheads in failing to

convey reasonable settlement offers for which the Lawheads had insti-ucted Carasso to convey.

Carassoactedcarelessly, irresponsiblyandtortiously, and such conduct occurredin Minnesota.

       These claims are based on a contract executed in Minnesota, representations made in

Minnesota, and tort based upon his actions in representation and other actions occurring in

Minnesota.Attachedhereto andincorporatedhereinbyreference as Exhibit 1 is a true andcorrect

copyofanAffidavitbyAdam S. Katz.

                               JURISDICTIONANDVENUE

       1.     Jurisdiction of this Court is invoked pursuant to 28 U. S.C.A. §§ 1331 (federal

question - violation of federal statute -15 USCA § 77q) & 1332 (there is complete diversity of

citizenshipbetweenPlaintiffs andDefendantandthe amount in controversy exceeds $75,000.00)

Thismatter haspendentjurisdictionpursuantto MinnesotaStatecommon law.

       2.     ThepracticeshereinafterallegedtobeunlawfulwerebeingcommittedintheDistrict

ofMinnesota. Additionally, Carasso has significant contacts with the State of Minnesota.

                                          PARTIES

       3.     Plaintiffs, Donaldson V. Lawhead, Tammara D. Lawhead, andBrandon V. Lawhead,

(TheLawheads)atalltimesmaterialhereinwereandareresidentsofMowerCountyandarecitizens

of the State of Minnesota. They were appointed Administrators to the Estate of Michael Blair

Lawhead.

       4.     Defendants JosephMartin Carasso andthe Law OfficesofJosephMartin Carasso

("Carasso"),atall relevanttunes,hasbeenandis a citizenofthe StateofNewYork, withhisoffice
        CASE 0:20-cv-00520-JRT-HB Document 1 Filed 02/14/20 Page 3 of 11




at 270 Madison Avenue, New York, New York 10016. Carasso has significant contacts with the

State of Miimesota and attended law school at William Mitchell College of Law in St. Paul,

Minnesota.

                                    GENERALALLEGATIONS

       5.      Michael Blair Lawhead("Blair" "Decedent")passed away intestate on March 14,

2018 from a heart attack, while he was working in his salon, in his COOP apartment building,

ChelseaGardens.Blairhada Roommate, whohadstayedat theNewYorkApartment andHudson

Home for approximately 7 years, but Blair was estranged from theRoommate and shortlybeforehis

death he was trying to evict the Roommate from the apartment.

       6.      Blairowneda COOPapartmentin inNewYorkCityat ChelseaGardens(2CE)("the

Apartment"), anda COOPstudiospacein ChelseaGardensforhis salon(PlDE)("thesalon").Blair

had $30, 220. 00 cash in his safe, and $13, 565. 00 in a cash box from his salon. The remainder of

Blair' s Estate was a house he owned in Hudson ("The Hudson Home"), an art collection, and a violin

that DonaldsonandTammara purchasedfor Blairwhilehe wasin college in the 1980's.

       7.      DonaldsonV. LawheadandBrandonV. Lawheadare attorneys in a small law firm

in Minnesota, and they do not practice in probate matters. The Lawheads were particularly

vulnerablebecauseonthedateofdeathbothTammaraandDonaldsonweresufferingfromphysical

health problems, and Brandon Lawhead had suffered a traumatic brain injury as a result of a car

accident, andwas(andstill is) underrestrictionsbytheMayo Clinicofno more than4 hourswork

per day with 1 hour brain breaks.
        CASE 0:20-cv-00520-JRT-HB Document 1 Filed 02/14/20 Page 4 of 11




       8.      Within 2 hours after learning of Blair's death, on March 14, 2018, Brandon V.

Lawhead contacted Carasso from Minnesota and sought legal advice, and an attomey-client

relationship was formed and existed, thereafter.

       9.      Brandonexplainedthe nature ofthe sitaationto Carasso:

                       Blair did not have a will;

                      Blairhada greatdealofvaluableart andotherpropertythatwasinsured,but
                      hewas concernedaboutprotecting theproperty;

                      thattheRoommatehadlivedwithBlair forover7 yearsinBlair's apartment
                      in a COOP at Chelsea Gardens in New York city;

                      that Blair had a house in Hudson, New York, and the Roommate had put his
                      name on the elcMc bill an dused the Hudson House address for his New York
                      driver's license;

                      that Blair had a significant amount ofvaluable art in the Hudson House;

                      that the Roommate and Blair were not married, that they were estranged, and
                      thatBlairhada businessspacein ChelseaGardens;

                      thatBlair'sbusinessdealtwitha significantamountofcashandBlairstored
                      a significant amount ofthat cashin a safein the Chelsea Gardens apartment;

       10.     Carasso' s advice culminated in the Lawheads being sued:

                      Carasso advisedBrandonthat he hadan equal right to be in the NewYork
                      Apartment, withoutbeingappointed Administrator, becauseBrandon "stood
                      in the shoes" ofthe decedent. The Lawheads relied on this advice, and were
                      suedin FederalLitigationfor trespass;

                      Carasso advised Brandon that the locks should be changed at the Hudson
                      Home. The Lawheads relied on this advice, and were sued in Federal
                      Litigationbythe Roommate for unlawful ouster.

                      Brandontold CarassothatBlairhada significantamountofcashofunknown
                      quantity: Carasso advised that the Lawheads could (without first being
                      appointed administrators) open the safe with a "safe-cracker", and deposit
                      the cash into a bank account, pay funeral expenses out ofthat cash, all prior
        CASE 0:20-cv-00520-JRT-HB Document 1 Filed 02/14/20 Page 5 of 11




                       to their being appointed as administrators. This culminated in the Lawheads
                       beingsuedforconversionintheFederalLawsuitongroundsthattheyhadnot
                       yet beenappointed as Administi'ators.

                       Carasso advised the Lawheadsthat they could take his violin and bows to
                       Minnesotafor Blair's funeral prior to being appointed administrators. This
                       culminated in a claim for conversion in the Federal Lawsuit by the
                       Roommate.



       11.     OnApril5, 2018,TheRoommate'sattorneysentcorrespondenceoutlininghisclaims

against the Lawheads and demanded a monetary settlement. ("Exhibit A" to the Affidavit ofAdam

S. Katz). However, Carassodidnot, at anytime, advisetheLawheadsto tenderto theirmalpractice

andotherinsurancecarriers. ThiscausedtheLawheadsdamagesbecauseindemnificationcoverage

priorto tenderingwas deniedby their insurer.

       12.     ShortlyaftertheRoommatemadea demandfor settlement. TheLawheadsprovided

Carasso with authority to settle withTheRoommate - initial offerof$30, 000andpre-suit mediation.

Carassofailedto conveythesesettlementoffers.Instead,Carassoinflamedthedisputeby, interalia,

byhangingup on The Roommate' counsel inthemidst ofsettlement negotiations. Carasso's actions

further exacerbatedthe emotional and anger, which further entrenchedthe parties, causedfurther

litigation activities, including a federal lawsuit in the Southern District ofNew York.

       13.     At all timesmatenalherein,CarassohadinducedPlaintiffstohirehimandrelyupon

his advice by making representations that he was an expert in Estate Litigation, and that he had

successfully handled many landlord-tenant cases in Surrogates Court in New York City. Carasso

assuredPlaintiffsthathehadthenecessaryqualifications,skill, andexperiencetohandlethismatter

competently and to obtain favorable results.
          CASE 0:20-cv-00520-JRT-HB Document 1 Filed 02/14/20 Page 6 of 11




         14.    CarassowasnotanexpertinEstateLitigationorlandlord-tenantcases,andheignored

or wasnot familiarwith applicablelaw or procedure.

         15.    Carassofailedto providethewrittennoticefor eviction, afterexpresslybeingasked

to do so, whichcauseddelay, expenseanddamagesto Plaintififs.

         16.    Carasso'sattorneyworkproductforSurrogatesCourtwasprocedurallyimproper, and

his unfamiliarity with the rules of Court caused significant delay and damages to Plaintiffs.

         17.    Withoutreadingthe decedent'slease, Carassorecklesslyengagedin discoverywith

the COOP board and management company, which culminated in the Lawheads being fined

$5, 000. 00.

         18.    The Roommate' s claims were paid, in part, by the Lawheads' insurer. The Lawheads

havebeen damaged as a result ofthe damages paid, and thousands ofdollars in attorneys' fees and

costs.


         19.    Carasso's representation ofthe Lawheads was negligent and breached his duties as

theLawheads' attorneys to represent them withthedegreeofcareandskill thatwasreasonableunder

thecirciunstances.ButforCarasso's mishandlingoftheLawheads'legalissues,theLawheadswould

not have been damaged. The Lawheads suffered damages in excess of Seventy Five Thousand and

no/100 ($75, 000. 00).

                                  STATEMENTOF CLAIMS

                                          I.
                                   LEGALMALPRACTICE

         20.   Plaintiffsreallege andincorporateherein,paragraphs 1 through 19;
        CASE 0:20-cv-00520-JRT-HB Document 1 Filed 02/14/20 Page 7 of 11




       21.     An attomey-client relationship existed between Carasso and the Lawheads,

commencingon March 14, 2018.

       22.     Carasso had a dutyto advise andrepresent the Lawheadswiththe degree ofcare and

skill that was reasonable under the circumstances, considering the nature of the undertaking.

Carasso's duties included, but werenot limited to, the duty to properly understand and assessthe

issues involved in Lawheads' case; the duty to be familiar with the principles and rules of law

applicable to the case; and to apply those principles andrules appropriately; the duty to assure that

the Lawheads were acting in compliance with the decedent's COOP'S lease agreement; the duty to

assurethat the Lawheads,in following Carasso'sadvice, were acting in compliance with law; the

duty to assure that Lawheads' litigation rights were not prejudiced by the failure to utilize proper

procedures; the duty to furnish the Lawheads with the information and counsel necessary for them

to makeinformeddecisionsduringthecourseofthelitigation; andthe dutyto givepropernoticeto

the Roommate for eviction proceedings. Carasso breached these duties.

       23.     By the conduct described above, Carasso was negligent and breached his duty to

properly and competently represent the Lawheads in the underlying dispute.

       24.     As a direct andproximate causetheLawheadssuffered damages inexcessofSeventy

FiveThousandandno/100 ($75,000.00) Dollars.

       25.     But for Carasso'smalpractice, the Lawheadswouldnot have sufferedthe damages

hereinbefore alleged, and they would have obtained more favorable results, avoided significant

expenses, and received insurance coverage for other expenses tendered.
           CASE 0:20-cv-00520-JRT-HB Document 1 Filed 02/14/20 Page 8 of 11




                                           II.
                               BREACH OF FIDUCIARY DUTY


           26.   Plaintiffsreallege andincorporateherein, paragraphs 1 through25.

           27.   Asanattorney.DefendantsCarassooweda fiduciarydutytotheLawheads,Carasso' s

clients.

           28.   DefendantsCarassobreachedhis fiduciaryduties by the conduct above-described,

including, inter alia, his failure to convey settlement offers to the Roommate, including a definite

cashofferof $30,000.00 andan offer to go into earlymediation.

           29.   Carassoenteredintoa writtenretaineragreementthatexpresslyprovidedthatattorney

work would bebilled at $400 per hour, but that paralegal work would be done at $100. 00 perhour.

Carasso billed all work at $400 per hour, and took the money held in his tmst account. When

confrontedwiththis, CarassofirstclaimedthattheLawheads"knew"hehadnoparalegalstaff(they

didn't) andthenCarassoclaimedthatheperfonnednoparalegalwork,eventhoughtheonlyattorney

work performed was drafting a few petitions, and Carasso billed for courier work at $400 per hour.

           30.   Defendants Carasso breached his fiduciary duties by the conduct described above.

           31.   Asa directandproximateresultoftheDefendants'Carassobreachoffiduciaryduty,

Plaintiffs Lawheadhavebeen damagedin a sum in excess of SeventyFive Thousand andno/100

($75, 000. 00) Dollars.

                                                III.

                     NEGLIGENT/INTENTIONALREPRESENTATION

           32.   Plaintiffsreallege andincorporateherein, paragraphs 1 through3 1.
         CASE 0:20-cv-00520-JRT-HB Document 1 Filed 02/14/20 Page 9 of 11




        33.     DefendantsCarasso,andeachofthem,madefalserepresentationsofpastandexisting

material facts susceptible of knowledge, including, inter alia, that Defendants were experts in

landlord-tenant and surrogates court litigation, and that Defendant Carasso had the skill and

knowledge requisite to provide competent representation. Defendant Carasso also promised that he

would convey Plaintiffs' settlement offers to the Roommate, including anoffer for earlymediation,

to easethe parties' conflict. Such false representations were made with knowledge ofthe falsity of

the representation or weremade as ofthe Defendants' own knowledge without knowing whether it

wastme or false, andtherepresentationsweremadewiththeintentionto inducePlaintiffsto actin

reliancethereoninhavingCarassorepresentthem. Therepresentations, in fact, causedPlaintiffsto

act in reliance thereon; and Plaintiffs suffered pecuniary damage as a result of the reliance on

Defendants' false representations.

        34.     At alltimesmaterialherein,Defendantsactedinthecourseofitsbusiness,profession

or employment, in which it had a pecuniary interest, and it supplied false information, failing to

reasonably obtain or communicate such infonnation, for the guidance of the Plaintiffs in their

business ti'ansactions, subjecting them to liability for pecuniary loss causedto the Plaintiffs bytheir

justifiable reliance upon the infomiation.

        35.    Defendantsoweda duty, independentofits contractualobligations,to thePlaintiffs.

        36.    Defendants negligently orintentionally failedto accurately advisePlaintiffs, rendered

inaccurateandfalseadvice,andfailedto ina reasonablerepresentthem, asspecificallypromisedby

Defendants.
        CASE 0:20-cv-00520-JRT-HB Document 1 Filed 02/14/20 Page 10 of 11




        37.     Based upontherepresentations ofDefendants andtheir representations of expertise

inthehandling Estate Litigation andlandlord-tenant problems, thePlaintiffs detrimentally relied on

Defendants' promises, including Defendants' promise to convey their settlement offers.

        3 8.    Plaintiffsreliedupon theserepresentations ofDefendantsto their detiiment.

        39.     Defendants breached their duties to Plaintiffs, and the Plaintiffs were damaged

Plaintiffs were damagedas a result therejfrom. Defendants'representations about his experience,

knowledge and willingness to convey settlement offers were false or were asserted as true without

knowing whether such facts were tme or false.

       40.      Defendants'misleadingrepresentationsconcernedpastandpresentfactswhichwere

material and susceptible ofknowledge, and the Plaintiffs werejustified in relying upon and were

inducedto actuponDefendants' representations.

       41.     ThePlaintiffs suffereddamageswhichareattributable toDefendants' negligent and/or

false misrepresentations.

       42.     Plaintiffs are entitled to general and special damages against Defendants, plus

expenses incurred and interest.

                                                IV

                                  BREACHOF CONTRACT


       43.     Plaintiffs reallege the allegations contained in paragraphs 1 through 42 and

incorporatethe samehereinbyreference.

       44.     DefendantsandPlaintiffshad a contract for Carassoto provide ethical, competent

representation asanattorney fortherates, asagreedupon in theparties contract, attachedhereto and



                                                10
        CASE 0:20-cv-00520-JRT-HB Document 1 Filed 02/14/20 Page 11 of 11




incorporated herein as Exhibit 2. The Contract was executed and negotiated, in part, in the State of

Minnesota.

        45.     A covenant of good faith and fair dealingwas implied in the written contract and

Carasso breached the contract as described above.

        46.     Defendants breached its contract, in addition to its covenant of good faith and fair

dealing, with the Plaintiffs, which caused foreseeable damages, including, without limitation,

collateral losses in excess of $75, 000. 00, together with consequential and incidental damages.

                                     PRAYER FOR RELIEF

        WHEREFORE,Plaintiffsrespectfullyrequests that this Court:

        1.      Awarddamagesto Plaintiffs in a sumin excessofSeventyFiveThousand andno/100

($75, 000. 00) Dollars.

        2.      Ordering Defendants to disgorge and return all or part ofthe attorney's fees paid to

Carasso for legal services that were exessive, unnecessary or otherwise rendered in breach oftheir

fiduciary duties;

        3.      Awarding Plaintiffs' costs, disbursements, and other costs; and,

        4.      Grant Plaintiffs such other and further relief as the Court may deem just and

equitable.


Dated: Febru        12 2020                           Respectfully submitted,

                                                      LAWHEADLAWOFFICES

                                                      s/Brandon V. Lawhead
                                                      BrandonV. Lawhead- #0269049
                                                      506 W. Oakland Ave
                                                      Austin, MN 55912
                                                      Telephone: (507) 437-8993
                                                      Fax:(507) 433-9745
                                                      lawheadlaw@smig.net
                                                      Attorney for Plaintiffs


                                                 11
